Evans, J. (dissenting).
Defendant and his brother were indicted for attempted murder and assault, second degree, in March, 1972, after beating the superintendent of their building. The victim died in October, 1972, and on December 1, 1972, an indictment charging them with murder, second degree, was forthcoming and the first indictment was dismissed *74as a result of the new indictment. On September 30, 1975, the People said that they had introduced insufficient evidence to the Grand Jury to establish that the assault was the cause of the victim’s death, and moved to have the indictment amended. The court granted the motion and substituted the charge of assault, second degree, for which the defendant was tried, convicted and sentenced. In so doing, the trial court, in effect, wrote a new indictment. Section 6 of article I of the New York State Constitution provides in pertinent part that "No person shall be held to answer for a capital or otherwise infamous crime * * * unless on indictment of a grand jury”. The importance of this requirement is best expressed in the seminal case Matter of Bain (121 US 1, 10): "If it lies within the province of a court to change the charging part of an indictment to suit its own notions of what it ought to have been, or what the grand jury would probably have made it if their attention had been called to suggested changes, the great importance which the common law attaches to an indictment by a grand jury, as a prerequisite to a prisoner’s trial for a crime, and without which the Constitution says 'no person shall be held to answer,’ may be frittered away until its value is almost destroyed.” In United States v Pandilidis (524 F2d 644, 647) the court said: "This rule, constitutional in origin, has developed within the context of the Fifth Amendment, which protects an accused from prosecution for high crimes except upon charges filed by a grand jury. In both Stirone and Bain, the Supreme Court concluded that effectuation of the Fifth Amendment protections required the preclusion of substantial variations in an indictment unless approved by a grand jury. 'Any other doctrine would place the rights of the citizen, which were intended to be protected by the constitutional provision, at the mercy or control of the court or prosecuting attorney Ex parte Bain, supra at 13, 7 S.Ct. at 787.”
The court has mentioned "substantial variations”, and our own CPL 200.70 permits amendment of an indictment if it does not change the theory of prosecution as reflected in the evidence before the Grand Jury which filed the indictment and permits amendment to correct "defects, errors or variances from the proof relating to matters of form, time, place, names of persons and the like”, which are not the "substantial variations” contemplated by the court in Pandilidis. If we were to countenance such variations, by way of reductio ad *75absurdum, the court might have been impelled to "amend” the first indictment for attempted murder to murder without recourse to the Grand Jury.
Just as CPL 200.70 permits amendment of an indictment so does 210.20 (subd 1) permit dismissal of an indictment where "(b) [t]he evidence before the grand jury was not legally sufficient to establish the offense charged or any lesser included offense”. Considered together it is difficult to see how 210.20 (subd 1, par [b]) can be tortured, by its reference to lesser included offenses, into a grant of permission to write a new indictment.
It would appear that the section is meant to supply criteria for the dismissal of an indictment and for no other purpose.
The People conceded that the evidence presented to the Grand Jury was not sufficient to show a causal relationship between the defendant’s assault and the victim’s death. Acting upon this extrajudicial representation, the court saw fit to determine, that although the murder count would not lie, the lesser included offense of assault would. Inasmuch as the question of "causal relationship” is a question more properly for the jury than for the Assistant District Attorney, it flies in the face of logic to base the court’s action on the People’s mere representation of insufficiency of evidence. We must remain aware that there exists a recognizable distinction between submitting a lesser included offense in the alternative to the jury after a trial with the benefit of an overview of the evidence with the technical limitations imposed thereon by our rules of evidence, and dismissing before trial a charge in the indictment (on an unsworn representation) and replacing it with another charge (even if it is a lesser offense), especially while the opportunity exists to seek a superseding indictment.
Further, since the evidence before the Grand Jury was insufficient to establish a causative link between the alleged assault and the victim’s death, the question arises as to whether the evidence was then sufficient to establish a causative link between the alleged assault and the "serious physical injury” necessary for a charge of assault, second degree (Penal Law, § 120.05). And we must be mindful here that without adequate evidence other than unsworn representations, the court deemed the evidence sufficient to support the lower charge, and attempted to justify it by saying that it was permissible since one of the charges in the dismissed first indictment had been assault second degree.
*76If we were not voting to reverse for the reasons hereinbefore stated, we would join the majority position holding this matter in abeyance pending a "speedy trial” hearing.
Judgment, Supreme Court, New York County (McQuillan, J., and a jury), rendered December 4, 1975, convicting defendant of assault in the second degree, should be reversed on the law and the facts and the indictment dismissed.
Lane and Markewich, JJ., concur with Silverman, J.; Murphy, P. J., and Evans, J., dissent in an opinion by Evans, J.
Appeal from judgment, Supreme Court, New York County, rendered on December 4, 1975, held in abeyance pending a hearing which is directed to be held in the Supreme Court to determine whether there has been a denial of defendant’s right to a speedy trial.